Exhibit 10.3
 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is entered into by and between
Exactus BioSolutions Corp. (the “Company” or “Exactus”), and KD Innovation Ltd,
 (凱迪創新有限公司), a Taiwan Company fully owned by Krassen Dimitrov (“Consultant”),
with government ID 54787673 and registered at  No. 158, Sec 1, Jiafeng St.,
Jhubei City, Hsinchu County, 302 .
 
1.           Consulting Relationship.  During the term of this Agreement,
Consultant will provide consulting services (the “Services”) to the Company as
described on Exhibit A attached to this Agreement. Consultant represents that
Consultant is duly licensed (as applicable) and has the qualifications, the
experience and the ability to properly perform the Services.  Consultant shall
use Consultant’s reasonable best efforts to perform the Services such that the
results are satisfactory to the Company.
 
                2.          Fees. For Services rendered by Consultant under this
Agreement, the Company shall pay Consultant at the rate of US $25,000 per month
upon the first closing of the Company’s financing, payable as follows:
 
                             Prepaid Fees. On any date after February 13, 2016
the Consultant will provide an initial invoice equivalent to the first four
months of Consulting fees or $100,000.00.   The Company will pay Consultant
$50,000.00 within seven business days of receipt.  The remainder of the initial
invoice for Prepaid Fees ($50,000.00) will be paid within 45 days of receipt of
the initial invoice.
 
The full amounts of US$25,000 per month are paid in the fifth and sixth month of
service.
 
Starting with the seventh month of service, at the Company’s discretion, the
Company may defer the full payment of earned Consulting fees until closing of
additional financing of  at least US$10,000,000, provided that a maximum of 50%
of the fees are deferred after  closing of additional financing by the Company
of US$1,000,000 or more but less than US$10,000,000.
 
Upon closing of additional financing by the Company of US$10,000,000 or more,
the Company shall pay Consultant at the rate of US$25,000 per month.
 
3.           Expenses. Company will reimburse Consultant for all reasonable
expenses incurred as a direct result of Services.  From time to time, Company
may request that Consultant travel on behalf of Company.  Company will reimburse
Consultant for coach-class airfare, ground transportation (rental cars, taxis,
trains etc), hotels, all meals and all other reasonable expenses incurred as a
result of travel.
 
Consultant shall not be authorized to incur on behalf of the Company any
expenses without the prior consent of the Company’s President for any expenses
in excess of $500.00.  As a condition to receipt of reimbursement, Consultant
shall be required to submit to the Company reasonable evidence (which shall
include invoices and properly issued receipts) that the amount involved was
expended and related to Services provided under this Agreement.
 
4.           Term and Termination.  This Agreement may terminate with immediate
effect at any time upon mutual agreement between the parties, or by either party
with 90-day written notice to the other party.  In the event of any such
termination, Consultant shall be paid for any portion of the Services that have
been performed prior to the termination.  Consultant hereby agrees to be bound
by the Termination Certification detailed in Exhibit C.
 
5.           Independent Contractor.  Consultant’s relationship with the Company
will be that of an independent contractor and not that of an employee.
 
(a)           Method of Provision of Services:  Consultant shall be solely
responsible for determining the method, details and means of performing the
Services. The Consultant shall perform the Services personally.  Subject to
prior written authorization of the Company Consultant may, at Consultant’s own
expense, employ or engage the service of such employees or subcontractors as
Consultant deems necessary to perform the Services required by this Agreement
(the “Assistants”). Such Assistants are not the employees of the Company and
Consultant shall be wholly responsible for the professional performance of the
Services by his Assistants such that the results are satisfactory to the
Company.
 
(b)           No Authority to Bind Company. Consultant, any partner, agent or
employee of the Consultant has no authority to enter into contracts that bind
the Company or create obligations on the part of the Company without the prior
written authorization of the Company.
 
(c)           No Benefits.  Consultant acknowledges and agrees that Consultant
will not be eligible for any company employee benefits and, to the extent
Consultant otherwise would be eligible for any company employee benefits but for
the express terms of this Agreement, Consultant hereby expressly declines to
participate in such Company employee benefits.
 
(d)           Withholding; Indemnification.  Consultant shall have full
responsibility for applicable withholding taxes for all compensation paid to
Consultant, its partners, agents or its employees under this Agreement, and for
compliance with all applicable labor and employment requirements with respect to
Consultant’s self-employment, sole proprietorship or other form of business
organization, and Consultant’s partners, agents and employees, including state
worker’s compensation insurance coverage requirements and any US immigration
visa requirements.  Consultant agrees to indemnify, defend and hold the Company
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on the Company by
the relevant taxing authorities with respect to any compensation paid to
Consultant or Consultant’s partners, agents or its employees.
 
6.           Supervision of Consultant’s Services.  All of the Services to be
performed by Consultant, including but not limited to the Services, will be as
agreed in writing between Consultant and the Company’s President. Consultant
will be required to report to the Company’s President concerning the Services
performed under this Agreement.  The nature and frequency of these reports will
be left to the discretion of the Company’s President.
 
 
-1-

--------------------------------------------------------------------------------

 
 
7.           Consulting or Other Services for Competitors. Consultant represents
and warrants that Consultant does not presently perform or intend to perform,
during the term of this Agreement, consulting or other services for, or engage
in or intend to engage in an employment relationship with, companies who
businesses or proposed businesses in any way involve products or services which
would be competitive with the Company’s products or services, or those products
or services proposed or in development by the Company during the term of this
Agreement (except for those companies, if any, listed on Exhibit B attached
hereto).  If, however, Consultant decides to do so, Consultant agrees that, in
advance of accepting such work, Consultant will promptly notify the Company in
writing, specifying the organization with which Consultant proposes to consult,
provide services, or become employed by and to provide information sufficient to
allow the Company to determine if such work would conflict with the terms of
this Agreement, including the terms of the Confidentiality Agreement, the
interests of the Company or further services which the Company might request of
Consultant.  If the Company determines that such work conflicts with the terms
of this Agreement, the Company reserves the right to terminate this Agreement
immediately.
 
8.           Confidentiality/Intellectual Property.  Consultant agrees at all
times during the term of this Agreement with the Company and thereafter, to hold
in strictest confidence, and not to use, except for the benefit of the
Company to the extent necessary to perform contracted obligations to the Company
under this Agreement, or to disclose to any person, firm, corporation or other
entity without written authorization of the President of the Company, any
Confidential Information of the Company.  Consultant agrees that any and all
intellectual property rights arising out of or in relation to the Services, and
related to the business of the Company, shall be owned by Company.  The
Consultant agrees to provide all reasonable assistance to Company, at Company’s
cost to assign any such intellectual property rights created by the Consultant
to Cypho and to protect such intellectual property rights including, without
limitation, technical documents, research results, access to staff and other
information as required.  The Consultant must not do any act or anything to
attempt to copy, reverse engineer or otherwise act contrary to Company’s
ownership of these intellectual property rights.
 
9.           Conflicts with this Agreement.  Consultant represents and warrants
that neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant represents and warrants that
Consultant’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to the Company or uses in the
course of performance of this Agreement, without liability to such third
parties.  Notwithstanding the foregoing, Consultant agrees that Consultant shall
not bundle with or incorporate into any deliveries provided to the Company
herewith any third party products, ideas, processes, or other techniques,
without the express, written prior approval of the Company.  Consultant
represents and warrants that Consultant has not granted and will not grant any
rights or licenses to any intellectual property or technology that would
conflict with Consultant’s obligations under this Agreement.  Consultant will
not knowingly infringe upon any copyright, patent, trade secret or other
property right of any former client, employer or third party in the performance
of the Services required by this Agreement.
 
10.           Miscellaneous.
 
(a)           Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the parties.
 
(b)           Sole Agreement.  This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.
 
(c)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, 48
hours after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.
 
(d)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State
of  Virginia.
 
(e)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
(f)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
 
(g)Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
San Francisco County, California, in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules.  The arbitrator shall apply Virginia law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute.  Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.  Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision.  This Section 10(g) shall not
apply to the Confidentiality Agreement.
 
 (h)           Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING
THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.
 
[Signature Page Follows]
 
 
-2-

--------------------------------------------------------------------------------

 
 
The parties have executed this Agreement on the respective dates set forth
below.
 

   EXACTUS BioSolutions        /S/ Philip J Young    Name:  Philip J Young  
 Title:  President and CEO    Address:  4870 Sadler Road, Suite 300      Glen
Allen, VA 23060    Date:  January 20, 2016            KDI INNOVATION LTD      
 /S/ Krassen Dimitrov    Name:  Krassen Dimitrov    Title:  Owner and President
   Address:  No. 158, Sec 1, Jiafeng St., Jhubei City,      Hsinchu County, 302,
Taiwan    Date:  January 20, 2016

                
Contact Information
 
Exactus Diagnostics
 
Phil Young, Chairman and Chief Executive Officer
 
 
Krassen Dimitrov
 
 No. 158, Sec 1, Jiafeng St., Jhubei City, Hsinchu County, 302, Taiwan
 
Phone: +88635588650
 
 
-3-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DESCRIPTION OF CONSULTING SERVICES
 
Description of Services:
 
· Assisting and supporting the pre-commercial development of the Fibrilyzer and
MatriLyzer diagnostic devices
 
· Assisting and supporting the manufacturing of the Fibrilyzer and MatriLyzer
diagnostic devices
 
· Assisting and supporting the clinical development and validation of the
Fibrilyzer and MatriLyzer diagnostic devices
 
· Assist and supporting product development and product line extensions.
 

 
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
LIST OF COMPANIES
EXCLUDED UNDER SECTION 7
 
Digital Diagnostics Ltd. an Australian Corporation   having its principal place
of business at Level 1, 606 Sherwood Rd. Sherwood, QLD 4075, Australia






 




__ No conflicts
 
___ Additional Sheets Attached
 
Signature of Consultant: /S/ Krassen Dimitrov
Name of Consultant: Krassen Dimitrov
 
Date:  January 20, 2016

 
 
B-1

--------------------------------------------------------------------------------

 


EXHIBIT C
 
TERMINATION CERTIFICATION
 
This is to certify that KD Inovvation Ltd (“KDI) does not have in its
possession, nor have KDI failed to return, any devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, flow charts, materials, equipment, other
documents or property, or copies or reproductions of any aforementioned items
belonging to Cypho Corporation, its subsidiaries, affiliates, successors or
assigns (together the “Company”).
 
KDI further certifies that KDI have complied with all the terms of
the Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.
 
KDI further agrees that, in compliance with the Confidential Information and
Invention Assignment Agreement, KDI will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
 
KDI further agrees that for twenty-four (24) months from the date of this
Certificate, KDI shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
myself or for any other person or entity.  Further, KDI shall not at any time
use any Confidential Information of the Company to negatively influence any of
the Company’s clients or customers from purchasing Company products or services
or to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.
 
 

 Date: January 20, 2016  /S/ Krassen Dimitrov    (Consultant’s Signature)      
 Krassen Dimitrov    

 
 
C-1

--------------------------------------------------------------------------------


 
 
 
 

